Title: From Thomas Jefferson to Moses Young, 3 June 1788
From: Jefferson, Thomas
To: Young, Moses


          
            Tue[sday] June 3. 1788.
          
          Mr. Jefferson has the honour to present his compliments to Mr. Young. He is very sorry he was out of the way yesterday when he did him the honour of calling on him. He takes the liberty of troubling Mr. Young with a letter to Mr. Carmichael, which he would wish him to carry himself if he goes directly to Madrid and without making any long stay between here and there. But should he stop for 3. or 4. weeks any where he would beg the favor of him to forward it by post putting it under cover to some person at Madrid whose letters are not so liable to be opened in the post office and who could be relied on to send it to Mr. Carmichael. He has the honour of wishing him a good journey.
        